1 F.3d 963
PACIFICARE INC., dba Pacificare of California, Plaintiff-Appellee,v.Vernon D. MARTIN;  Sherrie Sue Martin, Defendants,andScott Douglas Martin, a minor, Defendant-Appellant.
No. 92-55476.
United States Court of Appeals,Ninth Circuit.
Aug. 20, 1993.

Before:  NORRIS, WIGGINS, and O'SCANNLAIN, Circuit Judges.
ORDER
Submission of this case is deferred and the case is temporarily remanded.


1
Martin appealed from an order that left the amount of damages undetermined.  Counsel for the parties stipulated before this court at oral argument that the amount of damages is an undisputed sum certain and that there are no remaining issues regarding damages.  Specifically, the parties stipulated that Pacificare is entitled to full reimbursement plus prejudgment interest from an agreed time and at an agreed rate.  We remand so that the district court can complete the ministerial task of entering an order assessing these damages.  Cf. Parks v. Pavkovic, 753 F.2d 1397, 1401-02 (7th Cir.1985) (where all that remains before the district court is the completion of a ministerial task, the order appealed from is a final judgment under 28 U.S.C. Sec. 1291).


2
We retain jurisdiction over this appeal during the pendency of the limited remand.  The district court shall forward a copy of its supplemental order within thirty days from the date of this order.